717 S.E.2d 388 (2011)
STATE
v.
Jerry Delane JENKINS.
No. 31P05-2.
Supreme Court of North Carolina.
August 25, 2011.
Charles E. Reece, Assistant Attorney General, for State of NC.
Jerry Delane Jenkins, Morganton, for Jenkins, Jerry Delane.
Garland N. Yates, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 30th of June 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."